Citation Nr: 9914510	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for chronic fatigue on 
the basis of an undiagnosed condition.  

2. Entitlement to service connection for irritable bowel 
syndrome (claimed as diarrhea and weight loss) on the 
basis of an undiagnosed condition. 

3. Entitlement to service connection for hair loss on the 
basis of an undiagnosed condition.  

4. Entitlement to service connection for headaches on the 
basis of an undiagnosed condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1989 to August 1992, 
including service in the Persian Gulf War.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices in Louisville, Kentucky and St. 
Paul, Minnesota.

The Board notes that in May 1996, it denied service 
connection for a respiratory disability; the residuals of a 
head injury; loss of visual acuity; defective hearing; and 
the residuals of a neck injury.  Pursuant to a May 1997 Order 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals and 
hereafter "Court"), the Board's denial of service 
connection for the residuals of a neck injury was remanded 
for further development, pursuant to the filing of a joint 
motion for remand by the appellant and VA.  The issues of the 
appellant's claimed entitlement to service connection for 
respiratory disability; the residuals of a head injury; loss 
of visual acuity and for defective hearing were dismissed by 
the Court and are therefore not before the Board.

In May 1996, the Board also remanded the appellant's claims 
of service connection for a low back disability, chronic 
fatigue, multiple joint aches, headaches, diarrhea, and hair 
loss, all due to an undiagnosed condition for further 
development of the record.  In March 1998, pursuant to the 
Court's May 1997 Order, the Board remanded the appellant's 
claim of entitlement to service connection for the residuals 
of a neck injury.  

By rating decision dated in October 1998, service connection 
was granted for multiple joint aches, including those 
involving the lumbar and cervical spine, as due to an 
undiagnosed illness.  Because of the grant of service 
connection for lumbar and cervical spine disabilities, the 
appellant's claim of direct service connection for these 
disorders has become moot.  

However, the Board notes that pursuant to 38 C.F.R. 
§ 3.317(a)(4)(1998), chronic disabilities resulting from an 
undiagnosed illness are to be rated using evaluation criteria 
from 38 C.F.R., Part IV for injuries in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  In its October 1998 rating decision, the RO rated 
the appellant's overall disability as involving both the 
cervical and lumbar spine, and assigned a 10 percent rating.  
Because undiagnosed illnesses are to be rated on the basis of 
the affected function and anatomical localization, the RO is 
directed to assign separate disability ratings for the effect 
of the undiagnosed illness on the appellant's cervical and 
lumbar regions.  


FINDINGS OF FACT

1. The appellant has presented no competent medical evidence 
of a current disability manifested by fatigue.

2. The appellant's gastrointestinal disorder has been 
diagnosed as irritable bowel syndrome, and he has 
presented no objective evidence of chronic disability 
manifested by diarrhea due to an undiagnosed illness.

3. The appellant has presented no competent medical evidence 
of a current disability manifested by hair loss.

4.  The appellant has presented no evidence of current 
headaches.



CONCLUSION OF LAW

The appellant's claims of service connection for a 
disabilities due to undiagnosed illness manifested by chronic 
fatigue, irritable bowel syndrome, hair loss and headaches 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Service connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, and gastrointestinal signs or symptoms.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (1998).


Well grounded claims

The threshold question as to the claim presented is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

Entitlement to service connection for chronic fatigue

Factual background:  The appellant's claim of service 
connection for chronic fatigue arose by his reference in his 
April 1993 notice of disagreement with the February 1993 
rating decision.  

In September 1992, the appellant was hospitalized for two 
days at a VA medical center.  He complained of increased 
fatigue developing over the course of the previous three 
months, and progressively worsening.  Although he did not 
display any symptoms of fatigue during his hospital stay, he 
was diagnosed to have "Desert Storm Syndrome," to include 
fatigue

In a January 1993 medical note, the appellant was recorded to 
have complained of increased fatigue.  It was noted that he 
had continued to complain of fatigue, although he appeared 
healthy and that he was in no acute distress.  He reported 
that he was able to work a full 40 hours per week in trash 
disposal without difficulty, and that he did not normally 
take naps.  He stated that he slept for a full 8 hours, and 
that although he desired to be more active he was unable to 
do so because of a lack of energy.  The examiner commented 
that although the etiology of the appellant's reported 
fatigue was unclear, his fatigue did not appear to affect his 
lifestyle significantly.  He was encouraged to try and get 
more sleep.  

During the March 1994 VA examination, the appellant continued 
to complain of increased fatigue since the time he returned 
from Persian Gulf service.  He described himself as "feeling 
sleepy" during the day, but he did not fall asleep.  He 
stated that he slept eight hours per night, without 
difficulty initiating and maintaining sleep until the 
morning.  However, he stated that he would wake up and still 
be tired.  In a March 22 chronological treatment note, an 
examiner reported that the appellant should undergo sleep 
testing.  However, the appellant stated that he desired to 
leave the hospital, because he had secured new employment.  

During an August 1998 VA examination, the appellant reported 
that his fatigue was persistent since his Gulf War service.  
He stated that he worked a full day driving a truck.  He 
reported that when he returned home, he was tired and slept 
for about a half an hour and then slept for 10 more hours 
during the night.  He reported that he felt fatigued during 
the day.  Clinical evaluation resulted in normal findings.  
He was assessed to have fatigue of unknown etiology.  

During a separate psychiatric examination, the appellant 
reported that in addition to working full-time as a truck 
driver delivering feed, he also lived on a 10 acre farm and 
was responsible for its care.  He stated that he took in the 
hay; was raising 30 hogs; and that he did his own 
slaughtering.  The examiner commented that the appellant had 
a "very busy and active life."  

In June 1998 statements, the appellant, his spouse and his 
mother related that the appellant was continuously tired and 
complained of not feeling well, to include joint pain.  She 
related that the appellant displayed increased irritability 
and forgetfulness since his return from the Gulf War.  

Analysis:  Under 38 U.S.C. A. § 5107(a), an applicant for 
benefits has the "burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  Such a claim has been defined 
by the Court to be "one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet. App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

As discussed above, a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999).  The Board is 
bound by the opinion.  See 38 U.S.C.A. § 7104(c) (West 1991).

Having carefully reviewed the evidence of record, the Board 
finds that the appellant has not submitted a well-grounded 
claim of entitlement to service connection for fatigue as a 
result of an undiagnosed illness.  Specifically, for the 
reasons discussed below, the evidence does not demonstrate 
that the appellant has manifested objective indications of a 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period.   

The Board first notes that as a layperson, the appellant is 
competent to proffer testimony as to those matters that are 
susceptible of non-medical interpretation.  In this category 
would be the appellant's subjective report of being fatigued.  
See Savage v. Gober, 10 Vet. App. 88 (1997).  Further, for 
the limited purposes of ascertaining whether a claim is well 
grounded, the evidentiary assertions of the claimant are 
presumed credible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).   

With this background, the Board notes that the appellant's 
fatigue has never been reported, either by the appellant or 
by any other lay or medical evidentiary source, to have 
resulted in any effect in his daily functioning.  Upon 
clinical evaluation in September 1992, the appellant was not 
noted to display any symptoms of fatigue.  In January 1993, 
the appellant reported that he was working a full 40 hours 
per week, and that he did not normally take naps.  An 
examiner specifically noted at that juncture that the 
appellant's reported fatigue did not appear to affect his 
lifestyle.  In August 1998, notwithstanding the appellant's 
report of continued fatigue, the appellant was assessed as 
living a "very busy and active life," to include full-time 
employment as a truck driver and apparently part-time work as 
a farmer, to include some butchering of livestock.  

The Board has undertaken a review of applicable regulations 
in its determination that a 10 percent disability resulting 
from fatigue has not been manifested in this case.  The Board 
first notes that fatigue, as a clinical entity, is not 
identified in 38 C.F.R., Part IV.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (1998).  

Under 38 C.F.R. § 4.124a, neurological conditions and 
convulsive disorders are to be evaluated "in proportion to 
the impairment of motor, sensory or mental function."  
Especially to be considered are psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, or tremors.  The evidentiary record contains no 
suggestion that the appellant's reported fatigue results in 
any of these manifestations.  Similarly, under 38 C.F.R. 
§ 4.130, a mental disorder is to be evaluated on the basis of 
its occupational and social impairment, to include its effect 
upon the ability to perform occupational functions, self-
care, depressed mood, anxiety, and relationships.  The 
evidentiary record does not indicate that the appellant's 
fatigue has had an impact upon any of these factors.

In sum, because the appellant has not alleged and the facts 
do not demonstrate that a chronic disability was manifest 
during his military service or to a degree of disability of 
10 percent after service, his claim is not well grounded and 
is denied.  See VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999), 
in particular item (3) above.


Entitlement to service connection for irritable bowel 
syndrome 

Factual background:  The appellant's claim of service 
connection for irritable bowel syndrome (then claimed as 
diarrhea) arose by his reference in his April 1993 notice of 
disagreement with the February 1993 rating decision.  

The appellant's service medical records are pertinently 
negative with respect to gastrointestinal complaints.  The 
appellant left service as of August 19, 1992.  An August 21, 
1992 medical record reflects that the appellant then 
complained of loose stools 2 to 3 times per day.  During his 
September 1992 VA hospitalization, the appellant reiterated 
his complaint of having developed diarrhea.  He stated that 
he was experiencing watery stools, occurring 2 to 3 times per 
day, and that the diarrhea was not associated with eating or 
types of food.  He denied experiencing steatorrhea, melena, 
hematochezia, or bright red bleeding from the rectum.  He 
reported that the diarrhea had been periodically resolving 
over the previous three months.  

Upon physical examination, the appellant was noted to be well 
nourished and well developed.  There were normoactive bowel 
sounds, and his abdomen was soft, non-tender and non-
distended.  A rectal examination reveal normal tone.  The 
appellant did not exhibit any diarrhea during the 
hospitalization.  Stool culture examination was negative.

A February 1994 treatment note reflects that the appellant 
then complained of diarrhea, consisting of two to three loose 
stools per day.  
  
During the March 1994 VA hospitalization, the appellant 
reported having had some diarrhea "on and off," and that it 
was then resolving.  Upon clinical examination, his abdomen 
was soft, nontender, and there was no rebound or guarding.  
He refused a rectal examination.  

In November 1994, the appellant underwent a VA sigmoidoscopy.  
Retrograde examination of the colon was "completely 
normal."  Colitis was ruled out, and the overall operative 
findings were that of a normal mucosa.  

The appellant was again scheduled for a specialist 
gastrointestinal system examination in August 1998.  Although 
he reported having a bowel movement on a daily basis, he 
reported that he had diarrhea.  He reported that his weight 
was stable, and he experienced no bleeding and no associated 
cramping.  He declined clinical examination, notwithstanding 
the examiner's urging him to proceed, allegedly "because it 
would not change anything".  The examiner told the appellant 
that his failure to cooperate would interfere with his 
application for service connection of his claimed disability.  
The examiner stated that the appellant acknowledged this, but 
decided to not proceed with the examination.  Upon  review of 
the appellant's personal clinical history and claims folder, 
the examiner gave an impression of "probable irritable bowel 
syndrome, no evidence of objective pathology on previous 
examinations."

During the general physical examination, the appellant stated 
that he had watery stool once a day.  He reported that this 
occurrence was associated with phlegm, but he reported no 
urgency, cramps or blood with this instances.  The appellant 
stated that he had no fevers or chills, and he otherwise felt 
fine.  He stated that he had not lost weight, but that he had 
stayed at 180 pounds.  The examiner commented that the 
appellant's reported diarrhea did not appear to bother him 
much.  Upon clinical abdominal examination, the appellant had 
normal bowel sounds, no tenderness, and no organomegaly.  The 
assessment was that although the appellant reported diarrhea, 
and that this was unusual for the appellant, it was not 
debilitating.  

Analysis:  As is noted above, applicable law mandates that a 
claimant for VA benefits bear the initial burden of 
"submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded." Kandik, supra.  
It has been held that the burden to submit a well-grounded 
claim is the claimant's, and the claimant's alone.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

With regard to the appellant's claim of entitlement to 
service connection for diarrhea, the Board reiterates that 
the appellant is plainly competent to testify regarding his 
symptoms and his report is presumed credible for the purpose 
of ascertaining the plausibility of his claim.  Savage and 
King, supra.

As discussed above, a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

Having carefully reviewed the evidence of record, the Board 
finds that the appellant has not submitted a well-grounded 
claim of entitlement to service connection for irritable 
bowel syndrome as a result of an undiagnosed illness.  First, 
the appellant's disorder has been tentatively identified as 
irritable bowel syndrome, and it is not therefore an 
"undiagnosed illness" within the meaning of applicable 
statute and regulation.  Moreover, no competent medical 
professional has linked the appellant's disorder to any 
incident of military service, in particular his tenure in the 
Persian Gulf.  In addition, the evidence does not demonstrate 
that the appellant has manifested objective indications of a 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period.  Accordingly, the appellant has 
not submitted a well-grounded claim under VA O.G.C. Prec. Op. 
No. 4-99.

The Board further observes that there appears to have been no 
identified gastrointestinal disability (as opposed to an 
undiagnosed illness).  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997). In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

As early as August 1992 the appellant was reporting that he 
was experiencing bowel movements consisting of loose stools, 
2 to 3 times per day.  However, during the course of his 
September 1992 hospitalization, (i.e., within a month after 
the appellant's subjective report), no diarrhea was noted.  
The Board otherwise notes that the appellant was noted to be 
well-developed and well-nourished and a rectal examination 
revealed normal tone.  Subsequently, the appellant continued 
to report that he had "diarrhea" of a relatively constant 
frequency.  However, the Board finds it significant that no 
examiner diagnosed the appellant to have diarrhea.  In this 
regard, the Board notes that in August 1998, the examiner 
commented that although the appellant reported having 
diarrhea,  this appeared to be unusual for the appellant and 
it was not debilitating.  

In sum, there has been obtained no medical evidence that 
indicates or suggests that the appellant has diarrhea as a 
separate clinical entity.  In the absence of a current 
disability, service connection may not be granted.

Entitlement to service connection for hair loss

Factual background:  The appellant's claim of service 
connection for hair loss  arose by his reference in his April 
1993 notice of disagreement with the February 1993 rating 
decision.  

In a March 1994 report, the appellant's head was noted to be 
within normal limits.  Specifically, his head was noted to be 
normocephalic with a mildly receding hairline.  

During an August 1998 VA examination, the appellant reported 
that he had significant hair loss shortly after his time in 
the Persian Gulf.  He stated that when he combed his hair, a 
lot of hair would fall out.  At the time of the examination, 
however, his hair loss had markedly improved.  The examiner 
commented that the etiology of the appellant's reported 
previous hair loss was unknown.  

Analysis:  Presuming the appellant's subjective reports are 
credible for the limited purpose of ascertaining the 
plausibility of this claim, the Board finds the appellant's 
claim is not well grounded.

The Board first notes that there is no competent medical 
evidence linking the appellant's claimed hair loss to his 
service, to any exposure to chemicals in service or to any 
underlying disability.  Where the determinative issue 
involves medical causation or a medical diagnosis, lay 
opinion is insufficient; competent medical evidence to that 
effect is required. Grottveit, supra.  In this case, there is 
no medical evidence that the hair loss of the scalp is due to 
an undiagnosed condition that has been linked to the 
appellant's Gulf War service.  Thus, it cannot be presumed 
that the hair loss is due to an undiagnosed disability or 
illness that can be presumed to have been incurred in 
service.  

Secondly, the law is clear that in order for a well-grounded 
claim to have been presented, there must be evidence of a 
present disability.  

"The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992).  By 
"disability" is meant any impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App.  439 (1995).  

In this case, assuming that the appellant has shown that 
baldness is an undiagnosed condition resulting from Persian 
Gulf Service, there has been no showing that the claimed hair 
loss has resulted in a disability within the meaning of 
applicable law.  The Board notes in this regard that there 
has been no suggestion, either by medical or lay evidence 
that the appellant's claimed hair loss has resulted in a 
disfigurement of any kind.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.  

As a result, the Board finds that the appellant has not 
provided the necessary evidentiary requirements to establish 
a well-grounded claim for service connection for hair loss of 
the scalp.

Entitlement to service connection for headaches

Factual background

The appellant's service medical records reveal that he was 
prescribed Motrin(r) for a headache in November 1989, prior to 
his Persian Gulf service.  The remainder of his service 
medical records are pertinently negative as to complaints of 
or treatment for headaches.

During the March 1994 VA hospitalization, the appellant was 
reported to have initially stated that he did not have any 
"headache, dizziness or blacking out."  However, he later 
reported having had headaches of a frequency of from 2 to 3 
times per month, which he described as involving a sharp pain 
with aching eyes.  An electroencephalograph was not 
accomplished, as the appellant stated that he desired to 
leave the hospital in order to begin a new job.

In a June 1994 VA treatment record, the appellant reported 
having retroorbital headaches lasting about 2 weeks, but 
stated that he had had none over the course of the previous 
month.  

In August 1998, the appellant underwent VA general medical 
examination and a series of specialist examinations, 
including ear, nose and throat; psychiatric; and 
neurological.  The appellant did not mention headaches during 
any of these examinations, and headaches or a headache 
disorder was mentioned or diagnosed by none of the several 
examining physicians.

Analysis

As discussed in detail above, a claim is not well grounded 
and service connection may not be granted if a disability 
does not exist.  See Rabideau, supra.  Although the appellant 
complained of headaches on occasion in the past, there are no 
complaints of record for the past several years, including 
during several VA examinations in August 1998.  There is no 
medical identification of headaches and no diagnosis of a 
headache disorder of record.  

In the absence of headaches, the appellant's claim is not 
well grounded and the benefit sought on appeal is accordingly 
denied.  Any discussion of the Persian Gulf law and 
regulations in the context of this issue is moot in the 
absence of headaches.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, however, that the appellant has 
been accorded ample opportunity to fully present his claim, 
and any error by the RO in the adjudication of the claim on a 
broader basis that that applied by the Board could not be 
prejudicial.  In particular, the Board notes that during the 
pendency of this matter, Statements of the Case were issued 
to the appellant that apprised him of the relevant law in 
depth.  In these circumstances, as well as those involving 
the development of this claim, the appellant has not been 
prejudiced in this matter.

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the 
appellant with notice of the evidentiary insufficiency of his 
claims, and what evidence would be necessary to make the 
claims well grounded.  

The appellant is further advised that, in the future, his 
cooperation with VA medical personnel should be freely given.  
Although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 
See also 38 C.F.R. § 3.665 (1998).

ORDER

A well-grounded claim not having been presented, service 
connection for chronic fatigue is denied.

A well-grounded claim not having been presented, service 
connection for irritable bowel syndrome is denied.

A well-grounded claim not having been presented, service 
connection for hair loss is denied.

A well-grounded claim not having been presented, service 
connection for headaches is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

